PD-0614-15
                                          in     the                     RECEIVED IN
                          COORT OF CRIMINAL APPEALS OP TEXAS COURT OF CRIMINAL APPEALS

                                                                           NOV 18 2015
                                    NO.   PD-

                                                                        Abel Acosta, Clerk
       FILEDIN                         JOSE AMILPAS,,
                                                                      Petitioner-Appellant
COURT OF CRIMINAL APPEALS

                                   THE STATE OP TEXAS<
                                                                       Respondent-Appellee
     Abel Acosta, Clerk

                            On Petition For Discretionary Review Of
                     Appeal No. 01-14-00053-CR In The Appellate Court
                       For The First Appellate District At Houston


                  PETITIONER *,S MOTION REQUESTING LBA'fjE OP COURT
              TO FILE ONLY TEE ORIGINAL OF HIS PETITION AND BRIEF


     TO THE   HONORABLE MEMBERS OF THE          COURT:

            INTO COURT comes Jose Amilpas ("ABoilpas*'), Petitioner pro se in this ac

     tion, to respectfully request leave of Court to file the originals only of all
     instruments and papers filed in this appeal.        In support of this notion/ Amilpas

     would show the Court the following:

                                                I.

            Amilpas is proceeding in propria persona in this appeal/ because he is in
     digent and unable to retain an attorney.         He also has no funds or means of hav
     ing xerographic copies made of papers to be filed.          Additionally/ the prison's
     law library provides ONLY five (5) sheets of carbon paper each week to inmates
     who are indigent/ and those five sheets are not sufficient for making the total
     number of carbon copies required.      See EXHIBIT A — Indigent Supply Request Form

      (highlited portion).

                                                II.


            The Texas Rules of Appellate Procedure require that an original: and!eleven

      (11) copies of the Petition For Discretionary Review ("POR®) and brief (if a PDR


                                                -1-
*   is granted) be filed.   See TEX. R. APP. PROC. ANN. 9.3(b)(1) (Vernon's 2013). Ad
    ditionally/ Amilpas must serve a carbon copy on the District Attorney of Harris
    County (id,/ at 9-?5(a)); the State Prosecuting Attorney (id./ at 68.11); and al

    so a copy for himself and one for the paralegal (jailhouse lawyer) who is assis

    ting him.

         The Texas Department of Criminal Justice does EBQT permit inmates to use any

    of the Agency's equipment or materials to make xerographic duplications of legal

    documents/ or copies of documents an inmate has prepared for filing —     not even

    where an inmate is indigent.   Amilpas does not have an outside source for having

    copies made/ and he lacks the funds to have copies made through a vendor.    Holly

    v. Anderson/ 467 F.3d 1120/ 1122 (8th Cir. 2006) (noting that indigent unrepres

    ented parties in the custody of the state/ "likely [do] not have a means to make

    additional copies of [their] pleadings.'").

                                           III.

         Rule 2 of the Rules of Appellate Procedure provides that a court may allow

    a rule to be waived or suspended in the interest of justice or for expediting an

    appeal; and Rule 9.3(a)(2) allows a court of appeals to permit a party to file
    only the original of "any document."   This Court usually does not require an in
    digent prisoner to file duplicate copies of his PDR/ and has permitted that the
    original only be filed.   See/ e.g./ Carbajal v. State/ PD-0789-07 (Tex.Crim.App.
    May 30/ 2007) (Rule 9.3(b) T.R.A.P. suspended where appellant is an indigent pro
    se prisoner); Canton v. State/ PD-0084-13 (Tex.Crim.App. Jan. 28/ 2013) (same);
                                       PRAYER


         WHEREFORE/ PREMISES CONSIDERED/ Amilpas respectfully prays that this Court

    will grant this motion/ and will permit him to file only the original of his PDR
    and any other instruments in the event the PDR is granted.


                                                  Respectfully submitted*




                                           -2-
                                           JOSE AMILPAS/ Petitioner-Appellant
                                           Robertson Unit/ TDCJ No. 1908295
                                           12071 FM 3522 '
                                           Abilene, Texas  79601-8799


                   VERIFICATION BY UNSWORN DECLARATION

      I, Jose Amilpas/ TDCJ-CID No. 1908295/ being presently incarcerated at the
Robertson Unit of the Correctional Institutions Division of the Texas Department
of Criminal Justice/ declare under penalty of perjury that the foregoing is true
and correct.

      EXECUTED on this,      the NINETEENTH day of OCTOBER, 2015.



                                                   isAsk
                                                      tteOdJkVJhA/
                                                      JOSE   AMILPAS



                           CERTIFICATE OF SERVICE

      I hereby certify and declare that a true arid correct carbon copy of the a-
bove and attached PETITIONER'S MDTI0N REQUESTING LEAVE OF COURT TO FILE ONLY THE
ORIGINAL OF HIS PETITION AND BRIEF/ has been served on the following persons on
                                     i

the SIXTH day of NOVEMBER/ 2015/ by placing same into the prison's internal Le-
gal Mail System under the Prison Mailbox Rule/ for delivery by regular U.S. Pos
tal Service first class mail/ enclosed in postpaid and properly addressed envel-
opes, mailed to:

      Ms Jessica Caird, Esq.
      Assistant District Attorney
      Harris County Criminal District Attorney
      1201 Franklin Street,         Suite 600
      Houston, Texas       77002*
      and

      Ms.   Lisa McMinn,    Esq.
      Stdte Prosecuting Attorney
      P.O. Box 13046 — Capitol Station
      Austin, Texas  78711-3046



DATED: 05 NOVEMBER 2015                         Qz^^'^-jM/JjO^L-J
                                                      JOSE AMILPAS




                                         -3-
                                   Indigent Supply Request Form
           Failure to complete thisform correctly may result in you not receiving the supplies you requested.
                                                       (Print Clearly)


NAME:                                                TDCJ#:                            DATE:

SIGNATURE:                                                                   HOUSING:

 You must utilize and exhaust your previous issuance prior to completing a new request for supplies. Justification to
receive the below requested supplies must be placed on the back of this form (e.g. already exhausted previously
-issued supplies, active litigation and/or cause number, etc.).
                             DO NOT WRITE in the "Issued" column (law library use only).

        Personal
                                                     Supplies                                          Legal
Requested     Issued                                                                    Requested              Issued

                              Paper
                             Carbon Paper (issued for legal only, exchange required)
                              Business Envelope (may not exceed 5 per week)
                             Writ Envelope (requires justification)
                             Pen (exchange required)

# of letters                                                                            # of letters       . @ $.45
requesting                                                                              requesting
 postage                                                                                  postage



                                                                                                               @


1-302 (Rev. 01/12)




                                                         EXHIBIT A